                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

MAXWELL KADEL, et al.                           )
                                                )       ORDER APPOINTING MEDIATOR
        vs.                                     )
                                                )               1:19CV272
DALE FOLWELL, et al.                            )
                                                )

        It appearing to the Court that Jonathan Harkavy, was appointed as mediator in the

case, but is unable to serve. The parties have conferred regarding their needs with respect to

the mediation and at this time, the parties respectfully request that KENNETH P.

CARLSON, JR., be substituted as the mediator.

        THEREFORE, IT IS ORDERED, that the order of August 17, 2020, appointing

Jonathan Harkavy, as mediator is hereby rescinded.

        IT IS FURTHER ORDERED that KENNETH P. CARLSON, JR., is appointed

mediator in the above entitled case.

        FURTHER, pursuant to Local Rule 83.9e(b), the mediator shall confer with the

parties regarding scheduling of the mediated settlement conference, determine the place

and time of the conference, and give notice to the parties. FURTHER, when the mediated

settlement conference is completed, the mediator shall submit the Report of Mediator to the

clerk, pursuant to Local Rule 83.9f.

        Let copies of this order be sent to counsel for the parties, to Jonathan Harkavy and

to Kenneth P. Carlson, Jr.

        This the 23rd        day of October, 2020.




       Case 1:19-cv-00272-LCB-LPA Document 66 Filed 10/23/20 Page 1 of 2
                              /s/ John S. Brubaker
                              John S. Brubaker
                              Clerk of Court




Case 1:19-cv-00272-LCB-LPA Document 66 Filed 10/23/20 Page 2 of 2
